DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 10/15/2021 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant's prior continuity application 15/276,022, filed 9/26/2016.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/276022 in view of Hasan et al. US 9965793 B1 to teach storing structure data on a recordable medium of one or more processing systems because this is a known feature in computer systems which would yield predictable results as storing data (column 6, line56 – Computer readable medium drive). 
Application 17394078
1) A computer-implemented method comprising a data processor for storing and organizing data using metalabels, the method comprising: 
storing and organizing the metalabels that are range-strings, wherein the range string comprising of an ordered sequence of at least one string and at least one n-dimensional range, each range represented by at least a minimum and maximum value and each string and range separated from preceding string or range by a delimiter; 
storing the data using a plurality of nodes in a range-string tree structure; 


















receiving a search query from a user with at least one string term and with at least one n-dimensional value; 
searching via the range-string tree structure for user-defined metalabels matching the string term and the at least one n-dimensional value, wherein the at least one n-dimensional value is matched with the node in the n-dimensional range structure when it falls within the minimum and maximum range value of each of the n-dimensions; and 
identifying matching data items as search results to the user.

5) The method of Claim 1, wherein a plurality of n-dimensional range tree structures are embedded at each of a plurality of nodes of the string search tree structure.

Application 15276022

1) A computer-implemented method comprising a data processor for storing and organizing heterogeneous data using meta-labels, the method comprising: 









storing the heterogeneous data using a plurality of nodes a hierarchical string tree structure; and 
embedding the n-dimensional range tree structure within the hierarchical string structure,
wherein the n-dimensional range tree structure is embedded at one or more of the plurality of nodes in the hierarchical string tree structure;
and the n-dimensional range tree structure comprises a set of minimum to maximum range values and one or more nodes for each range value of the set of range values;
wherein each of the stored data, the heterogeneous string tree structure, and the n-dimensional range tree structure is stored on a recordable medium of one or more data processing systems;
receiving a search query from a user with a metalabel term and dimensional value;
searching via the heterogeneous string tree structure for user-defined metalables matching the metalabel term and the at least one dimensional value, wherein the at least one dimensional value is matched with the node in the n-dimensional range tree when it falls within the minimum and maximum range value of a node; and
identifying matching data items as search results to the user.



This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities: 
	Claims 9 and 10 recite the limitations, “The method of Claim 1, where the separating special symbol is at least one non-alphanumeric character.”, and " The method of Claim 1, where the separating special symbol is a forward slash (/).".  There is insufficient antecedent basis for this limitation in the claim because there is no “separating special symbol” mentioned in claim 1.  It is understood that the “delimiter” mentioned in claim 1 is meant to be the antecedent basis for the “separating special symbol”.  However, it is requested that Applicant change the language to match so that there is no confusion as to the appropriate antecedent basis for the claim language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. US 9965793 B1 (hereinafter referred to as “Hasan”) in view of Reznik et al. US 20130046793 A1 (hereinafter referred to as “Reznik”).

As per claim 1, Hasan teaches:
A computer-implemented method comprising a data processor for storing and organizing data using metalabels, the method comprising: 
storing and organizing the metalabels that are range-strings, wherein the range string comprising of an ordered sequence of at least one string and at least one n-dimensional range (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items, wherein this is interpreted as an ordered sequence of one string and dimensional range), 
each string and range separated from preceding string or range by a delimiter (Hasan, column 8, lines 25-28 – Search criteria may include keywords and dimension information as in the format, (keywords=“black table,” length=“5 feet,” width=“4 feet,” and height=“3 feet”), wherein the comma, and space serve as delimiters to separate the string from the dimensional criteria); 
storing the data using a plurality of nodes in a range-string tree structure (Hasan, column 2, lines 20-40 – The systems and methods described herein can enable a user to provide keywords (e.g., black chair), wherein this is interpreted as a string.  Column 11, lines 16-36 – Each database may be implemented as a binary search tree, wherein a tree is interpreted as structured data.  Column 11, lines 16-36 – Some or all of the databases may be implemented using KD –trees which are used to perform dimensional searches such as geometric searches); 
receiving a search query from a user with at least one string term and with at least one n-dimensional value (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items, wherein the keywords are interpreted as metalabels.  The keywords and dimensions of the physical area provided in a search request initiated by the user.  Column 9, lines 65-column 10 – The composite key may be used to query a database storing such keys or other similar keys such as length height, width, region, color, etc.); 
searching via the range-string tree structure for user-defined metalabels matching the string term and the at least one n-dimensional value (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items, wherein the keywords are interpreted as metalabels.  The keywords and dimensions of the physical area provided in a search request initiated by the user.  Column 9, lines 65-column 10 – The composite key may be used to query a database storing such keys or other similar keys such as length height, width, region, color, etc.), 
identifying matching data items as search results to the user (Hasan, column 2, lines 48-51 – Search results).
Hasan as modified with Krishnaswamy doesn’t go into detail about each node containing a minimum or maximum range value for searching, however, Reznik teaches:
each range represented by at least a minimum and maximum value (Reznik, figs. 3, 6, 7, and 9, paragraphs [0043] – A binary search tree can operate with real values in the range 0 to 1 where each of the nodes represent a range of values) and 
wherein the at least one n-dimensional value is matched with the node in the n-dimensional range structure when it falls within the minimum and maximum range value of each of the n-dimensions (Reznik, [0072] – A k-d tree can contain hierarchical nodes which represent a range of a descriptor or value space where a query is given with a descriptor value in order to return the correct value from the node.  The tree data structure is iteratively traversed by progressively selecting nodes encompassing the query descriptor until a final node is reached.  Also, figs. 3, 6, 7, and 9, paragraphs [0043] – A binary search tree can operate with real values in the range 0 to 1 where each of the nodes represent a range of values); and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Hasan’s invention in view of Reznik in order to include a range of values in each node; this is a simple substitution of types of trees and putting data from Reznik into the embedded sub-tree of Krishnaswamy which would yield the predictable result of having a range tree with ranges for each node which can represent dimensional data (Reznik, paragraph [0072]).

As per claim 2, Hasan as modified teaches:
The method of Claim 1, wherein the n-dimensional range structure comprises at least one of coordinates or dimensions (Hasan, column 2, lines 4-20 – Length, width, and height are in the dimensional parameters).

As per claim 3, Hasan as modified teaches:
The method of Claim 1, wherein the n-dimensional range structure comprises a three-dimensional range structure (Hasan, column 2, lines 4-20 – Length, width, and height are in the dimensional parameters).

As per claim 4, Hasan as modified teaches:
The method of Claim 1, wherein the range structure is searched via a K-D tree or a Range Search Tree (Hasan, column 11, lines 16-36 – Some or all of the databases may be implemented using KD -trees).

As per claim 6, Hasan as modified teaches:
The method of Claim 1, further comprising string search tree structure nodes at leaves of the n-dimensional range tree structure (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items, wherein this is interpreted as the limitation because there can be string criteria as well as dimensional criteria.  Column 11, lines 16-36 – Some or all of the databases may be implemented using KD –trees, wherein trees always have nodes and nodes which are at the end of the tree are leave).

As per claim 7, Hasan as modified teaches:
The method of Claim 1, wherein the string tree structure is searched via a Trie data structure (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items.  Column 11, lines 16-36 – Some or all of the databases may be implemented using KD –trees).

As per claim 8, Hasan as modified teaches:
The method of Claim 1, wherein the dimensional values comprise a geometric range (Hasan, column 2, lines 4-20 – Length, width, and height are in the dimensional parameters).

As per claim 9, Hasan as modified teaches:
The method of Claim 1, where the separating special symbol is at least one non-alphanumeric character (Hasan, column 8, lines 25-28 – Search criteria may include keywords and dimension information as in the format, (keywords=“black table,” length=“5 feet,” width=“4 feet,” and height=“3 feet”), wherein the comma, and space serve as delimiters to separate the string from the dimensional criteria).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan in view of Reznik and further in view of Krishnaswamy et al. US 20160283494 A1 (hereinafter referred to as “Krishnaswamy”).

As per claim 5, Hasan as modified doesn’t go into detail about embedded structures, however, Krishnaswamy teaches:
The method of Claim 1, wherein a plurality of n-dimensional range tree structures are embedded at each of a plurality of nodes of the string search tree structure (Krishnaswamy, [0013] – “Each node in the tree that represents a topic or body of knowledge can have a set of keywords or a tree of knowledge buried within that node, so that the mind map representation can be hierarchical and multi -dimensional with embedded knowledge trees within knowledge trees.”  There’s also explicit teaching of “sub-tree” which is interpreted as reading the limitation that a tree can be embedded in another tree.  This paragraph of Krishnaswamy is interpreted as the limitation because it is saying that there can be embedded sub-trees within each node of a tree).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Hasan’s invention in view of Krishnaswamy in order to embed different trees with each other; this is a simple substitution of types of trees and putting data from Hasan into the embedded sub-tree of Krishnaswamy which would yield the predictable result of having an embedded sub-tree with dimensional data (Krishnaswamy, paragraph [0016]).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan in view of Reznik and further in view of Kilroy et al. US 20060195427 A1 (hereinafter referred to as “Kilroy”).

As per claim 10, Hasan as modified doesn’t explicitly teach different symbols, however, Kilroy teaches:
The method of Claim 1, where the separating special symbol is a forward slash (/)(Kilroy, [0058] – Different kinds of delimiters can be used, wherein a forward slash wouldn’t change the functionality of the delimiter other than possibly preference of appearance).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Hasan’s invention as modified in view of Kilroy in order to include different types of delimiters; this would have been obvious because it’s a simple substitution of any other delimiter without any change function (Kilroy, paragraph [0058]).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan in view of Reznik and further in view of Ford et al. US 20030195877 A1 (hereinafter referred to as “Ford”).

As per claim 11, Hasan teaches:
A computer-implemented method comprising a data processor for storing and organizing data, 
using metalabels, the method comprising: 
storing and organizing the metalabels that are range-strings, wherein the range string comprising of an ordered sequence of at least one string and at least one n-dimensional range (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items, wherein this is interpreted as an ordered sequence of one string and dimensional range), 
each string and range separated from preceding string or range by a delimiter (Hasan, column 8, lines 25-28 – Search criteria may include keywords and dimension information as in the format, (keywords=“black table,” length=“5 feet,” width=“4 feet,” and height=“3 feet”), wherein the comma, and space serve as delimiters to separate the string from the dimensional criteria); 
storing the data using a plurality of nodes in a range-string tree structure (Hasan, column 2, lines 20-40 – The systems and methods described herein can enable a user to provide keywords (e.g., black chair), wherein this is interpreted as a string.  Column 11, lines 16-36 – Each database may be implemented as a binary search tree, wherein a tree is interpreted as structured data.  Column 11, lines 16-36 – Some or all of the databases may be implemented using KD –trees which are used to perform dimensional searches such as geometric searches); 
receiving a search query from a user with at least one string term and with at least one n-dimensional value (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items, wherein the keywords are interpreted as metalabels.  The keywords and dimensions of the physical area provided in a search request initiated by the user.  Column 9, lines 65-column 10 – The composite key may be used to query a database storing such keys or other similar keys such as length height, width, region, color, etc.); 
searching via the range-string tree structure for user-defined metalabels matching the string term and the at least one n-dimensional value (Hasan, column 2, lines 20-40 – Dimensional data goes along with keywords to provide search criteria of items, wherein the keywords are interpreted as metalabels.  The keywords and dimensions of the physical area provided in a search request initiated by the user.  Column 9, lines 65-column 10 – The composite key may be used to query a database storing such keys or other similar keys such as length height, width, region, color, etc.), 
identifying matching data items as search results to the user (Hasan, column 2, lines 48-51 – Search results).
Hasan doesn’t explicitly teach a scoring function, however, Ford teaches:
the data having an associated scoring function (Ford, [0008] – A score that indicates a level significance or relevance of the category to the search),
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Hasan’s invention in view of Ford in order to include a scoring function; scoring search results and ranking the search results based on a number of preferences or criteria is a known function in database.  This would also yield the predictable result of displaying relevant search results to the user (Ford, paragraph [0008]).
Hasan as modified with Krishnaswamy doesn’t go into detail about each node containing a minimum or maximum range value for searching, however, Reznik teaches:
each range represented by at least a minimum and maximum value (Reznik, figs. 3, 6, 7, and 9, paragraphs [0043] – A binary search tree can operate with real values in the range 0 to 1 where each of the nodes represent a range of values) and 
wherein the at least one n-dimensional value is matched with the node in the n-dimensional range structure when it falls within the minimum and maximum range value of each of the n-dimensions (Reznik, [0072] – A k-d tree can contain hierarchical nodes which represent a range of a descriptor or value space where a query is given with a descriptor value in order to return the correct value from the node.  The tree data structure is iteratively traversed by progressively selecting nodes encompassing the query descriptor until a final node is reached.  Also, figs. 3, 6, 7, and 9, paragraphs [0043] – A binary search tree can operate with real values in the range 0 to 1 where each of the nodes represent a range of values); and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Hasan’s invention as modified in view of Reznik in order to include a range of values in each node; this is a simple substitution of types of trees and putting data from Reznik into the embedded sub-tree of Krishnaswamy which would yield the predictable result of having a range tree with ranges for each node which can represent dimensional data (Reznik, paragraph [0072]).

As per claim 12, Hasan as modified teaches:
The method of Claim 11 where the data item is returned as a result of the search if the associated scoring function exceeds or equals a threshold (Ford, [0010] – Limiting a scope of the search to web pages having a score that satisfies a particular threshold).

As per claim 13, Hasan as modified teaches:
The method of Claim 11 where the scoring function is the probability of access of the data item (Ford, [0008] – The popularity levels of items that satisfy the query, or a combination thereof, wherein the popularity is interpreted as a probability of access to an item because many people like the item).

As per claim 14, Hasan as modified teaches:
The method of Claim 11 where the scoring function is the frequency of access of the data item (Ford, [0110] – The assessed relevance of a search result item is based upon the frequency with which the item has been selected in the past during similar queries).

As per claim 15, Hasan as modified teaches:
The method of Claim 11 where the scoring function is a function of the user's characteristics (Ford, [0009] – Other significance criteria, such as a category preference profile of the user).

As per claim 16, Hasan as modified teaches:
The method of Claim 11 where the scoring function is a function of both the user's characteristics and the probability of access of the data item (Ford, [0011] – The above-described features are embodied in combination within a search engine of a host merchant's web site).

As per claim 17, Hasan as modified teaches:
The method of Claim 15 where the user's characteristics are dependent on the history of the user's access frequency of data items (Ford, [0143] – If the user has made 90% of her prior purchases on the host web site 130 from the Videos database 143, for example, the Videos category popularity scores may be given greater weight to reflect this individualized history).

As per claim 18, Hasan as modified teaches:
The method of Claim 15 where the user's characteristics are dependent on the user's history of the access of data items of similar types (Ford, [0143] – If the user has made 90% of her prior purchases on the host web site 130 from the Videos database 143, for example, the Videos category popularity scores may be given greater weight to reflect this individualized history).

As per claim 19, Hasan as modified teaches:
The method of Claim 11 where the data items returned are ordered by the scoring function (Ford, [0009] – The categories and associated items are then presented to the user in a display order that depends upon the scores--preferably from highest-to-lowest significance).

Claim 20 is directed to a non-transitory computer-readable storage medium performing steps recited in claim 11 with substantially the same limitations.  Therefore, the rejection made to claim 11 is applied to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramani et al. US 20040249809 A1 teaches performing searches on three dimensional objects (see Abstract).
Regev et al. US 20120041955 A1 teaches dimension data of embedded objects in paragraphs [0109]-[0112].
Jordan et al. US 20050071349 A1 teaches a tree that is interleaved in paragraph [0123].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152